Name: Commission Regulation (EC) No 2153/98 of 7 October 1998 amending Regulation (EEC) No 2173/92 laying down detailed rules for the application of specific measures adopted in respect of fruit, vegetables, plants and flowers for the benefit of the Canary Islands
 Type: Regulation
 Subject Matter: agricultural activity;  plant product;  economic policy;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31998R2153Commission Regulation (EC) No 2153/98 of 7 October 1998 amending Regulation (EEC) No 2173/92 laying down detailed rules for the application of specific measures adopted in respect of fruit, vegetables, plants and flowers for the benefit of the Canary Islands Official Journal L 271 , 08/10/1998 P. 0011 - 0011COMMISSION REGULATION (EC) No 2153/98 of 7 October 1998 amending Regulation (EEC) No 2173/92 laying down detailed rules for the application of specific measures adopted in respect of fruit, vegetables, plants and flowers for the benefit of the Canary IslandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (1), as last amended by Regulation (EC) No 2348/96 (2), and in particular Articles 15(5) and 16(5) thereof,Whereas Article 9(3) of Commission Regulation (EEC) No 2173/92 of 30 July 1992 laying down detailed rules for the application of specific measures adopted in respect of fruit, vegetables, plants and flowers for the benefit of the Canary Islands (3), as last amended by Regulation (EC) No 1363/95 (4), sets a time limit of two months between the filing of applications and the payment of aid; whereas experience gained in the administration of the measures has demonstrated that that time limit is not long enough to permit the necessary verifications and checks in view of the large number of dossiers involved; whereas the time limit should therefore be extended to three months;Whereas if the measure is to apply to payments for the 1997/98 marketing year this Regulation should apply from 1 September 1998;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 In the first sentence of Article 9(3) of Regulation (EEC) No 2173/92, 'two` is hereby replaced by 'three`.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 September 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 27. 6. 1992, p. 13.(2) OJ L 320, 11. 12. 1996, p. 1.(3) OJ L 217, 31. 7. 1992, p. 56.(4) OJ L 132, 16. 6. 1995, p. 8.